Exhibit 10.10

BABCOCK & WILCOX ENTERPRISES, INC.

MANAGEMENT INCENTIVE COMPENSATION PLAN

Effective as of June 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 – PURPOSE

     1   

ARTICLE 2 – DEFINITIONS

     1   

ARTICLE 3 – UNFUNDED STATUS OF THE PLAN

     2   

ARTICLE 4 – ADMINISTRATION OF THE PLAN

     2   

ARTICLE 5 – ELIGIBILITY AND PARTICIPATION

     2   

ARTICLE 6 – AWARD DETERMINATION

     3   

ARTICLE 7 – PAYMENT OF AWARDS

     4   

ARTICLE 8 – LIMITATIONS

     4   

ARTICLE 9 – AMENDMENT, SUSPENSION, TERMINATION OR ALTERATION OF THE PLAN

     5   

ARTICLE 10 – COMMENCEMENT OF AWARDS

     5   

 

i



--------------------------------------------------------------------------------

ARTICLE 1 – PURPOSE

The Purpose of the Plan is to make provision for the payment of supplemental
compensation to managerial and other key Employees who contribute materially to
the success of the Company or one or more of its Subsidiary or Affiliated
Companies, thereby affording them an incentive for and a means of participating
in that success.

ARTICLE 2 – DEFINITIONS

For the purpose of the Plan, the following definitions shall be applicable:

 

(a) Affiliated Company. Any corporation, joint venture, or other legal entity in
which Babcock & Wilcox Enterprises, Inc., directly or indirectly, through one or
more Subsidiaries, owns less than fifty percent (50%) but at least twenty
percent (20%) of its voting control.

 

(b) Award Opportunity. The various levels of incentive award payouts which a
Participant may earn under the Plan, as established by the Committee or its
designee pursuant to Sections 6(a) and 6(b) herein.

 

(c) Board. The Board of Directors of the Company.

 

(d) Committee. “Committee” means the Compensation Committee of the Board of
Directors.

 

(e) Company. “Company” means Babcock & Wilcox Enterprises, Inc., a Delaware
corporation (or any successor thereto) and its subsidiaries and affiliates.

 

(f) Designee. “Designee” means the Chief Human Resources Officer of the Company.

 

(g) Employee. Any person who is regularly employed by the Company or any of its
Subsidiary or Affiliated Companies on a full-time salaried basis.

 

(h) Final Award. The actual award earned during a plan year by a Participant, as
determined by the Committee or its Designee following the end of a plan year;
provided the Participant is still an Employee when payment is to be made
pursuant to Article 7 hereof.

 

(i) Participant. An Employee who has been selected to participate in the Plan in
Accordance with Section 5(a) received an Award.

 

(j) Plan. Babcock & Wilcox Enterprises, Inc. Management Incentive Compensation
Plan.

 

(k) Subsidiary. Any corporation, joint venture or other legal entity that the
Company, directly or indirectly, owns more than fifty percent (50%) of its
voting control.

 

(l) Target Incentive Award. The award to be paid to Participants when the
Company meets “targeted” performance results, as established by the Committee or
its Designee.

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE 3 – UNFUNDED STATUS OF THE PLAN

 

(a) Each Final Award shall be paid from the general funds of the Participant’s
employer. The entire expense of administering the Plan shall be borne by the
Company.

 

(b) No special or separate funds shall be established, or other segregation of
assets made to execute payment of Final Awards. No Employee, or other person,
shall have, under any circumstances, any interest whatsoever, vested or
contingent, in any particular property or asset of the Company or any Subsidiary
or Affiliated Company by virtue of any Final Award.

ARTICLE 4 – ADMINISTRATION OF THE PLAN

Full power and authority to construe, interpret, and administer the Plan shall
be vested in the Committee. A determination by the Committee in carrying out or
administering the Plan shall be final and binding for all purposes and upon all
interested persons, their heirs, and personal representative(s). Except as
prohibited by applicable law, the Committee may delegate to a Designee its
duties under this Plan pursuant to such conditions or limitations as the
Committee may establish.

ARTICLE 5 – ELIGIBILITY AND PARTICIPATION

 

(a) All Employees are eligible for participation in the Plan. Actual
participation in the Plan shall be determined by the Committee, or its Designee,
based upon recommendations by the operating unit President with respect to
Employees of the operating groups and the Chief Executive Officer of the Company
or his designee with respect to corporate Employees.

 

(b) An Employee who becomes eligible after the beginning of a plan year may be
permitted to participate in the Plan for that plan year. Such situations may
include, but are not limited to (i) new hires, (ii) when an Employee is promoted
from a position which did not meet the eligibility criteria, or (iii) when an
Employee is transferred from an affiliate which does not participate in the
Plan. Actual participation in the initial plan year of eligibility for any of
the aforementioned Employees shall be determined by the Committee or its
Designee, based upon recommendations by the operating group President with
respect to Employees of the operating groups and the Chief Executive Officer of
the Company with respect to corporate Employees.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 6 – AWARD DETERMINATION

 

(a) For each plan year, the applicable business unit President with respect to
its Employees and the Chief Executive Officer of the Company or his designee
with respect to corporate Employees (“Responsible Person”) shall select
performance measures and shall establish performance goals for that plan year.
The performance measures may be based on any combination of corporate, segment,
operating group, divisional and/or individual goals.

For each plan year, there shall be established ranges of performance goals which
will correspond to various levels of Award Opportunities. Each performance goal
range shall include a level of performance at which one hundred percent
(100%) of the Target Incentive Award shall be earned. In addition, each range
shall include levels of performance above and below the one hundred percent
(100%) performance level.

After the performance goals are established, the Responsible Person will align
the achievement of the performance goals with the Award Opportunities (as
described in Article 6(b) herein), such that the level of achievement of the
pre-established performance goals at the end of the plan year will determine the
Final Awards. The Committee or its Designee shall have the authority to exercise
subjective discretion in the determination of Final Awards, and the authority to
delegate the ability to exercise subjective discretion in this respect.

 

(b) For each plan year, the Committee or its Designee(s) shall establish, in
writing, Award Opportunities which correspond to various levels of achievement
of the pre-established performance goals. The established Award Opportunities
shall vary in relation to the job classification of each Participant.

 

(c) Once established, performance goals normally shall not be changed during the
plan year. However, if the Committee or its Designee(s) determines that external
changes or other unanticipated business conditions have materially affected the
fairness of the goals, than it may approve appropriate adjustments to the
performance goals (either up or down) during the plan year as such goals apply
to the Award Opportunities of specified Participants. In addition, the Committee
or its Designee(s) shall have the authority to reduce or eliminate the Final
Award determinations, based upon any objective or subjective criteria it deems
appropriate.

Notwithstanding any other provision of this Plan, in the event of any change in
Corporate capitalization, such as a stock split, or a Corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code
Section 368), or any partial or complete liquidation of the Company, such
adjustment shall be made in the Award Opportunities and/or the performance
measures or performance goals related to then-current performance periods, as
may be determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.

 

- 3 -



--------------------------------------------------------------------------------

(d) At the end of each plan year, Final Awards shall be computed for each
Participant as determined by the Responsible Person. Final Award amounts may
vary above or below the Target Incentive Award, based on the level of
achievement of the pre-established corporate, segment, group, divisional and/or
individual performance goals.

 

(e) The Committee or its Designee may establish guidelines governing the maximum
Final Awards that may be earned by Participants (either in the Aggregate, by
Employee class, or among individual participants) in each plan year. The
guidelines may be expressed as a percentage of goals or financial measures, or
such other measures as the Committee or its Designee shall from time to time
determine.

 

(f) The Committee or its Designee may establish minimum levels of performance
goal achievement, below which no payouts of Final Awards shall be made to any
Participant.

ARTICLE 7 – PAYMENT OF AWARDS

Each and every Final Award shall be payable in a lump sum as soon as
administratively practicable following the determination that a Final Award is
payable under the Plan, but in no event later than the March 15 following the
end of the plan year during which the award is earned, or as soon as
administratively possible thereafter in the event payment is delayed due to
unforeseeable circumstances.

ARTICLE 8 – LIMITATIONS

 

(a) No person shall at any time have any right to a payment hereunder for any
fiscal year, and no person shall have authority to enter into an agreement for
the making of an Award Opportunity or payment of a Final Award or to make any
representation or guarantee with respect thereto.

 

(b) An employee receiving an Award Opportunity shall have no rights in respect
of such Award Opportunity, except the right to receive payments, subject to the
conditions herein, or such Award Opportunity, which right may not be assigned or
transferred except by will or by the laws of descent and distribution.

 

(c) Neither the action of the Company in establishing the Plan, nor any action
taken by the Committee its Designee or any Responsible Person under the Plan,
nor any provision of the Plan shall be construed as giving to any person the
right to be retained in the employ of the Company or any of its Subsidiary or
Affiliated Companies.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 9 – AMENDMENT, SUSPENSION, TERMINATION OR ALTERATION OF THE PLAN

The Board may, at anytime or from time to time, amend, suspend, terminate or
alter the Plan, in whole or in part, but it may not thereby affect adversely
rights of Participants, their spouses, children, and personal representative(s)
with respect to Final Awards previously made.

ARTICLE 10 – COMMENCEMENT OF AWARDS

The Company’s fiscal year ending December 31, 2015 shall be the first fiscal
year with respect to which Awards may be made under the Plan.

 

- 5 -